Judgment, Supreme Court, New York County (Ira Beal, J.), rendered November 24, 1997, convicting defendant, after a jury trial, of robbery in the first degree and burglary in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, unanimously affirmed.
The hotel manager was properly permitted to testify as to the complainant’s description of the robber and to the fact that defendant was the only resident of this controlled-access residential hotel who could have met that description. The manager had personal knowledge of the appearance of all the residents, and the complainant’s description completed the *140narrative and provided context (see, People v Rivera, 234 AD2d 148, lv denied 89 NY2d 946; People v Williams, 216 AD2d 211, lv denied 87 NY2d 926).
Defendant could not have been prejudiced by the court’s refusal to sign a subpoena for the hotel’s book of residents’ photographs. Defendant could have issued his own subpoena, and, in any event, the record sufficiently establishes that the book of photographs would have had little or no probative value.
The court properly exercised its discretion in precluding defendant from calling the complainant and two other witnesses at the Wade hearing, and in denying defendant’s motion to reopen the hearing. There was no evidence of suggestiveness in any aspect of the complainant’s identification of defendant, and in each instance the value of the additional information sought to be introduced by defendant was speculative and could not have affected the outcome of the hearing (see, People v Taylor, 80 NY2d 1; People v Chipp, 75 NY2d 327, cert denied 498 US 833).
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.